GrANTT, P. J.
This is a proceeding by Mary A. Lane, the widow of James A. Lane, deceased, under article 4, chapter 159, of the Revised Statutes of 1889, *507.to have the circuit court of St. Clair county hear the evidence and declare the effect of a certain deed which she alleges said James A. Lane executed and delivered to her in the month of September, 1885, whereby he conveyed to her the south half of the southwest quarter of section twelve (12) in township 39 of range 26 in St. Clair county, Missouri, which said deed she alleges has since been destroyed.
Upon their own motion the defendants, the heirs at law of said James A. Lane, were all made parties defendants and denied the execution of the deed and also for a special defense set up that it was obtained by their mother by undue influence over her husband, their father.
The trial court heard the evidence and found the facts as ■ alleged in the petition as to the execution of said deed and its destruction and declared by its decree that the deed conveyed a fee simple interest in the eighty acres to Mrs. Lane, the plaintiff. In other words, the learned circuit judge gave this statute the same construction put upon it by this court in Anthony v. Beal, 111 Mo. 637.
The defendants appeal because: First,. The petition did not state facts sufficient to constitute a cause af action; and because the trial court permitted Mrs. Lane to testify to certain statements of her husband.
I. The first assignment is wholly without merit. The petition states every fact that was necessary.
II. As to the improper admission of Mrs. Lane’s evidence an inspection of the record shows that every fact to which she testified was abundantly proven by wholly disinterested witnesses Penn and Taylor. And it would be manifestly improper to remand a cause under these circumstances. The execution and delivery of the deed and the destruction thereof before it was recorded were clearly proven.
*508There was no evidence of undue influence exercised by the plaintiff over her husband. Nor was there any reason why he should not be allowed to convey her this residuum of his property, which the evidence .shows she aided in acquiring, and the issue so tendered was utterly foreign to this proceeding.
The judgment is affirmed.
All concur.